 Case 1:19-cr-00139-RJD Document 90 Filed 04/16/21 Page 1 of 1 PageID #: 347




April 16, 2021

The Hon. Raymond J. Dearie
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:       United States v. Andre Wilburn, No. 19 Cr. 139 (RJD)

Your Honor:

        This office represents Andre Wilburn. Mr. Wilburn’s sentencing in this matter is
currently scheduled for May 21, 2021, at 12 p.m. I write, with no objection by the government,
to respectfully request that the sentencing, as well as corresponding deadlines for objections to
the Presentence Report and sentencing submissions, be adjourned by at least 60 days.

        The reason for this application is that Mr. Wilburn has submitted a letter to Chief Judge
Brodie in his other pending case, expressing some reservations about my representation, and a
hearing has been scheduled for May 12, 2021, at 12 p.m., for Chief Judge Brodie to discuss that
letter with the client. The adjournment would afford time for us all to determine whether Mr.
Wilburn can be comfortable with me continuing to represent him in that matter and this one.

                                                            Respectfully submitted,

                                                            /s James Darrow

                                                            James Darrow
                                                            Assistant Federal Defender
                                                            James_Darrow@fd.org
                                                            (718) 407-7419

                                                            Attorneys for Andre Wilburn
